Citation Nr: 0206801	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  99-15 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, 
Texas


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) payment or 
reimbursement of the cost of unauthorized medical 
transportation services provided by the City of Dallas 
Emergency Ambulance Service on March 14, 1997.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The appellant served on active duty from October 1966 to July 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 decision of the Department of 
Veterans Affairs (VA) North Texas Health Care System, VA 
Medical Center (VAMC), in Dallas, Texas, which denied 
entitlement to payment or reimbursement of the cost of 
unauthorized medical transportation services. 

The Board notes that a perfected appeal of an April 1993 
rating decision by the VA Regional Office (RO) in Waco, 
Texas, that granted service connection for post traumatic 
stress disorder and assigned a 50 percent evaluation, has 
been rendered moot by a September 1995 rating decision which 
granted a 100 percent evaluation, effective the date of 
original entitlement.  


FINDING OF FACT

On June 13, 2002, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his representative, that a withdrawal of 
all issues of his appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  

The appellant's substantive appeal, received at the VAMC on 
July 20, 1999, is dated July 13, 1999, and was signed and 
submitted by the .  On June 4, 2002, the Board received a 
statement signed by the appellant's representative, stating: 
"The above-named veteran has informed this service 
organization that he wishes to withdraw his substantive 
appeal pursuant to Rules 204 (b) and (c) of the Board's Rules 
of Practice."  After the representative was advised that the 
appellant, himself, had to withdraw his appeal, the 
representative, on June 13, 2002, submitted a statement 
written by the appellant stating that he did not wish to 
pursue his claim.  

The appellant has withdrawn his appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

